Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 7, 2016

                                     No. 04-15-00806-CR

                               Michael Wilfred LAFLAMME,
                                        Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2013CRW160-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                        ORDER

        Appellant is represented on appeal by retained counsel, Ms. Angela Moore. Ms. Moore
filed appellant’s brief on August 23, 2016. The State’s brief is due October 24, 2016.

       On October 5, 2016, Ms. Moore filed a Motion to Withdraw as Attorney of Record, a
copy of which is attached to this order. We REMAND the cause to the trial court for it to make
appropriate findings and rule on these issues:

       (1)    Should Ms. Moore’s motion to withdraw be granted or denied?

       (2)    If Ms. Moore’s motion to withdraw is granted, does appellant desire to
              prosecute his appeal?

       (3)    Is appellant indigent? If appellant is indigent and desires to prosecute his
              appeal, the trial court should take steps necessary to ensure effective
              assistance of counsel, including the appointment of new counsel, if
              necessary.

        The trial court may, in its discretion, receive evidence on the second issue by sworn
affidavit from the appellant.
        We further ORDER the trial court to file in this court, no later than November 4, 2016,
(1) a reporter’s record of the hearing, and (2) a supplemental clerk’s record containing the court’s
written findings of fact and conclusions of law on the above issues.

       The Clerk of this court is directed to attach a copy of Ms. Moore’s Motion to Withdraw
as Attorney of Record to this order.

       The State is reminded that its brief remains due October 24, 2016.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court